Citation Nr: 1024902	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-39 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to an increased rating for restrictive airway 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to December 1975 
and September 1976 to July 1994.   

This matter came before the Board of Veterans' Appeals (Board) on 
appeal originally from rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In June 2008, the RO denied service connection for sleep apnea; 
denied increased ratings for bilateral hearing loss and 
restrictive airway disease; and determined that new and material 
evidence had not been received regarding a claim of service 
connection for tinnitus.  The Veteran noted disagreement with 
these decisions.  In a September 2009 rating action, service 
connection was granted for tinnitus and a 10 percent rating was 
assigned.  The Veteran has not appealed this rating.  A statement 
of the case (SOC) was issued in September 2009 concerning the 
remaining issues.  In the substantive appeal (VA Form 9), the 
Veteran only appealed the issues concerning service connection 
for sleep apnea and an increased rating for restrictive airway 
disease.  Therefore, the Board will review only those issues 
listed on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

In the Veteran's VA Form 9, received in October 2009, he 
indicated that he wanted to attend a hearing before a Veterans 
Law Judge at the RO.  A hearing has not been scheduled. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the Veteran for a 
hearing before a Veterans Law Judge at the 
RO/AMC in accordance with applicable 
procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


